PER CURIAM.
Alfred Borden appeals his convictions and sentences for robbery and trespass. Assuming arguendo that defendant’s objection to the flight instruction was sufficient *541to preserve the point for appeal, see Bryant v. State, 602 So.2d 966 (Fla. 3d DCA), petition for review filed, No. 80,522 (Fla. Sept. 25,1992), we find that any possible error was harmless beyond a reasonable doubt. See also Viniegra v. State, 604 So.2d 863 (Fla. 3d DCA 1992) (on reh’g). The remaining point on appeal is without merit.
Affirmed.